Citation Nr: 1622163	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  10-20 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a neck disability, to include degenerative disc disease (DDD) of the cervical spine.

2.  Entitlement to service connection for a bilateral leg disability, to include as secondary to a neck disability.

3.  Entitlement to service connection for a bilateral shoulder disability, to include as secondary to a neck disability.

4.  Entitlement to a compensable disability rating for residuals of the removal of a cyst from the right wrist, including scar (right wrist disability), prior to October 15, 2008, and a disability rating in excess of 10 percent thereafter. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to November 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2015, the Board denied the issues of: entitlement service connection for DDD of the cervical spine; entitlement to service connection for a right leg disorder, to include as secondary to cervical spine DDD; entitlement to service connection for a left leg disorder, to include as secondary to cervical spine DDD; entitlement to service connection for a shoulder disorder, to include as secondary to cervical spine DDD; entitlement to service connection for bilateral hearing loss; and entitlement to an increased disability rating for a right wrist disability, currently assigned a noncompensable evaluation prior to October 15, 2008, and a 10 percent disability rating thereafter.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR) filed by the parties, the Court remanded the issues back to the Board for action consistent with the terms of the JMR.  In October 2015, the Board remanded the issues for further development.  

In February 2016, the RO granted entitlement to service connection for bilateral hearing loss.  Accordingly, that issue is no longer for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Service Connection Claims

Pursuant to the JMR, the Board's October 2015 remand ordered that an addendum opinion be obtained with respect to the Veteran's claim for entitlement to service connection for a neck disability, as the Board had improperly relied upon a July 2014 VA opinion in which the examiner had inaccurately stated that there was no evidence in the record regarding chronicity of complaints or care of a neck condition for over 24 years after service, until a VA examination was provided in August 1988.  However, the evidence included a May 1977 letter from a private physician noting that the Veteran had been complaining of neck pain and stiffness since 1975 and presented with near rigidity of neck motion.  Furthermore, in May 1986, the Veteran presented at an emergency room with a stiff neck and was diagnosed with muscle strain.  

An addendum opinion was obtained in January 2016 from the July 2014 examiner to address these records.  Upon review, the Board finds this opinion is also insufficient for purposes of determining service connection.  While the examiner noted the above mentioned records, he went on to state that the Veteran did not complain of any neck problems until 1986, 22 years after separation.  This is, again, clearly inaccurate as the record contains, and the examiner noted, a May 1977 report of complaints of neck pain and stiffness dating since 1975.  Furthermore, the examiner noted that the Veteran complained of a stiff neck during service in February 1963 and that the August 1964 separation examination was negative for neck complaints, but failed to comment on an additional in-service complaint from September 1964, after the Veteran's separation examination was conducted.  Additionally, the Board finds that the examiner provided an insufficient rationale for the opinion stated, relying on an absence of evidence rather than on objective medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Accordingly, the Board finds an additional opinion should be obtained from a different examiner which addresses all of the evidence.  

As the Veteran's claims for entitlement to service connection for a bilateral leg disability and for a bilateral shoulder disability are claimed as secondary to his neck disability, the Board finds these claims are inextricably intertwined and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  Additionally, the Board finds the January 2016 addendum opinion is also insufficient with respect to these claims.  The examiner opined that any diagnosed bilateral leg disorder or bilateral shoulder disorder is not proximately due to or, alternatively, aggravated by the diagnosed cervical spine disorder as there is nothing located in the Veteran's service treatment records to support a diagnosis of a cervical spine condition.  However, the relevant question was actually whether any diagnosed bilateral leg or shoulder disability is related to any currently diagnosed neck disability.  The examiner also opined that no leg or shoulder disability was caused by, incurred in, or a result of service because there is no evidence to support this claim, but did not provide a rationale for the opinion.  Accordingly, the addendum opinion obtained upon remand should also address the Veteran's claims for entitlement to service connection for bilateral leg and shoulder disabilities.

Increased Rating Claim

The Veteran's claim for entitlement to an increased disability rating for a right wrist disability was also remanded by the Board in October 2015 so that a new examination and opinion could be obtained to address the severity of all manifestations of the Veteran's condition.  An examination was obtained in December 2015.  While the examination appears to be sufficient for rating purposes, the Board notes that the examiner indicated a review of current VA treatment records, including a record dated January 2015.  Upon review, however, it appears that the record only contains VA treatment records dated through May 2014.  As the examiner reviewed treatment records which are not in evidence and the relevance of which cannot be known, and as complete VA treatment records are in the constructive possession of VA adjudicators, the Board finds remand is warranted so that VA treatment records dated from May 2014 may be obtained and added to the record.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records dating since May 2014 and associate them with the electronic claims file.  

2.  Send the claims file to an examiner other than the one who conducted the July 2014 examination to obtain an addendum opinion with respect to the Veteran's claimed neck, leg, and shoulder disabilities.  The claims file must be reviewed by the examiner.  If a new examination is deemed necessary to respond to the request, one should be scheduled.  

Following review of the claims file and, if necessary, examination of the Veteran, the examiner should provide all diagnoses with respect to the Veteran's neck.  For each diagnosed disability, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such disability arose in service or is causally related to service.  The examiner must specifically comment on all in-service complaints of neck stiffness or pain, and should not rely solely on the passage of time without complaint or treatment in reaching a conclusion.  

The Board notes that during service the Veteran complained of a stiff neck in February 1963 and, after his separation examination, complained of a sore neck in September 1964.  After service, in May 1977, the Veteran complained of low back pain radiating towards the neck with neck motion restriction since 1975.

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or greater) that any current disability of the legs or shoulders was (i) caused by; or (2) has been permanently worsened beyond the normal progression (versus temporary flare-up of symptoms) as a result of a neck disability, to include as due to any gait disturbance, including the scissoring gait noted in the Veteran's treatment records.  If the examiner finds any leg or shoulder disability has been permanently worsened beyond the natural progression (aggravated), the examiner should attempt to quantify the degree of aggravation beyond the baseline level of disability that is due to the neck disability.  If not, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any bilateral leg or shoulder disability arose in service or is causally related to service.

A rationale must be provided for any opinion expressed.  

3.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




      (CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




